IN THE COURT OF CRIMINAL APPEALS
                       OF TEXAS
                                   NO. PD-1088-20

                       HOLLY LEANN ELLIOTT, Appellant

                                           V.

                              THE STATE OF TEXAS



                       ON STATE’S AND APPELLANT’S
                  PETITIONS FOR DISCRETIONARY REVIEW
                  FROM THE TWELFTH COURT OF APPEALS
                             SMITH COUNTY


      Per curiam. YEARY, J., filed a dissenting opinion in which SLAUGHTER, J.,
joined.

                                    OPINION


      Appellant was convicted of theft and sentenced to 10 years in prison. In the bill of

costs, the trial court assessed Appellant a $15 time payment fee. See TEX. LOCAL GOV’T

CODE § 133.103. On appeal, the Court of Appeals struck a portion of that fee as being
                                                                               ELLIOTT - 2


unconstitutional. Elliott v. State, No. 12-20-00025-CR, 2020 Tex. App. LEXIS 8232 (Tex.

App. – Eastland Oct. 14, 2020).

       The State has filed a petition for discretionary review challenging the court’s

constitutional analysis. We recently handed down our opinion in Dulin v. State, Nos. PD-

0856-19 & PD-0857-19, 2021 Tex. Crim. App. LEXIS 273 (Tex. Crim. App. Mar. 31, 2021),

in which we held that the time payment fee was assessed prematurely because the pendency

of appeal suspends the obligation to pay court costs. As a result, there was no need to reach

the State’s constitutional arguments.

       We grant review on our own motion of the following ground:

       Should the “Time Payment Fee” be struck as prematurely assessed?

Addressing that ground in light of Dulin, we vacate the judgment of the Court of Appeals,

and remand this case to the Court of Appeals for proceedings consistent with this opinion.

The State’s petition is refused. Appellant’s petition is also refused.




DATE DELIVERED: May 12, 2021

DO NOT PUBLISH